Name: Council Regulation (EEC) No 1030/84 of 31 March 1984 amending Regulation (EEC) No 1461/82 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 19 . 4 . 84 Official Journal of the European Communities No L 107/35 COUNCIL REGULATION (EEC) No 1030/84 of 31 March 1984 amending Regulation (EEC) No 1461 /82 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco Whereas the reasons for amending the second subparagraph of Article 2 (2) of Regulation (EEC) No 727 / 70 ( 6 ) still apply and are likely to remain valid for the future ; whereas the measure in question should therefore be extended for the 1984 harvest, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas under Council Regulation (EEC) No 1461 / 82 of 18 May 1982 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco (4 ), as amended by Regulation (EEC) No 1570 / 83 ( 5 ), the intervention price is fixed at 85 % of the corresponding norm price; whereas that measure applies to tobacco of the 1982 and 1983 harvests only ; HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 1461 / 82 'of the 1983 harvest' is hereby replaced by 'of the 1984 harvest'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD (&gt;) OJ No C 62, 5 . 3 . 1984, p. 57 . ( 2 ) OJ No C 104, 16 . 4 . 1984, p. 96 . ( 3 ) OJ No C 103 , 16 . 4 . 1984 , p. 21 . (&lt;) OJ No L 164, 14 . 6 . 1982 , p . 27 . ( s ) OJ No L 163 , 22 . 6 . 1983 , p . 10 . ( «) OJ No L 94 , 28 . 4 . 1970 , p. 1 .